Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED CORRESPONDENCE
	This is the first Office Action on the merits of Application 17/291,866 filed on 5/6/21. Claims 1-19 are pending. 
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 5/6/21 & 8/3/21 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2, 12 ,16 & 19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 2
Lines 2 & 3: “a helix angle of 0.5 to 8 degrees, such as 1 to 5 degrees”
It is unclear if the claimed limitation is suggesting the helix angle to be in the range of 0.5 to 8 or more specifically 1 to 5 degrees.  
Claim 12
Line 2: “the second planetary gear stage”
There is insufficient antecedent basis for the claimed limitation.
Line 3: “the first planetary gear stage”
There is insufficient antecedent basis for the claimed limitation.

Claims 16 & 19 are also rejected for being dependent upon a rejected base claim.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 3, 4, 6-10 & 14-19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by CN206617556 to Guan (applicant cited reference).
Claims 1, 14 & 15
Guan discloses in Fig 5,

Claims 3 & 16
The planetary gear train according to claim 1/2, wherein the carrier forcing device comprises includes a spring (Fig. 5).
Claim 4
The planetary gear train according to claim 3, wherein the spring encircles the central axis (Fig. 5, carrier axis coaxial with central axis of 0300).
Claims 6 & 18
The planetary gear train according to claim 3/4, wherein the spring is preloaded (e.g. the spring is a compression spring).
Claims 7 & 19
The planetary gear train according to claim 1/2, further comprising a stationary part (e.g. housing), and wherein the carrier forcing device is arranged between the stationary part and the planet carrier.

Claim 8
The planetary gear train according to claim 1, wherein at least one of the planet gears is axially displaceable along its planet axis relative to the planet carrier, and wherein the planetary gear train further comprises at least one planet forcing device (e.g. 0400, Fig 1) arranged to force the at least one axially displaceable planet gear along the planet axis in the conical direction.
Claim 9
The planetary gear train according to claim 1, wherein the ring gear is rotatable about the central axis (Fig. 5).
Claim 10
The planetary gear train according claim 1, further comprising a sun gear (e.g. 0300) meshing with the planet gears.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

2 is rejected under 35 U.S.C. 103 as being unpatentable over CN206617556 to Guan (applicant cited reference).
Claim 2
Guan discloses a planetary gear train with a ring gear, planet gear with conical and helical toothing, a planet carrier and carrier forcing device. However, Guan does not explicitly disclose that the helix angle of the planetary gear tooth is 0.5 to 8 degrees, such as 1 to 5 degrees. It would have been obvious for one having ordinary skill in the art at the time the invention was effectively filed to have the helix angle of the planetary gear tooth is 0.5 to 8 degrees, such as 1 to 5 degrees, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or working ranges involves only routine skill in the art. In re Aller, 105 USPQ 233.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over CN206617556 to Guan (applicant cited reference) in view of U.S. Patent 3,269,738 to H. Baumler et al (herein after as Baumler).
Claim 5
Guan discloses a planetary gear train with a ring gear, planet gear with conical and helical toothing, a planet carrier and carrier forcing device being a spring. However, Guan does not explicitly disclose that the spring is a disc spring. Baumler however, teaches a disc spring (e.g. 3, Fig 1). Therefore it would have been obvious for one having ordinary skill in the art at the time the invention was effectively filed to substitute the spring of Guan for the disc spring of Baumler to achieve the predictable result of providing a spring force in a more compact design. 

Claims 11-13 are rejected under 35 U.S.C. 103 as being unpatentable over CN206617556 to Guan (applicant cited reference) in view of U.S. Patent 6,558,289 to Chung.
Claim 11
Guan does not explicitly disclose that the planetary gear train comprises a first and second planetary gear stage. Chung however, discloses two planetary gear sets (e.g. 1 & 2, Fig 1). Therefore it would have been obvious for one having ordinary skill in the art at the time the invention was effectively filed to utilize the teaching of multiple planetary gear sets by Chung to achieve the benefit of providing more gear reduction.
Claim 12
The planetary gear train according to claim 10, wherein the second planetary gear stage comprises the sun gear (e.g. 6 of Chung), and wherein the sun gear is fixed with a planet carrier (e.g. 3 of Chung) of the first planetary gear stage.
Claim 13
The planetary gear train according to claim 11, wherein the planet gears comprising the conical and helical planet gear toothing are provided in the second planetary gear stage (e.g. Guan teaches conical and helical gearing for the planetary gear set)


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure
Matsumoto ‘093 teaches a planetary gear unit with double helical gearing and a biasing member, but lacks the biasing member forcing the carrier in the conical direction.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUAN LE whose telephone number is (571)270-3122.  The examiner can normally be reached on Monday - Friday 9:00am - 5:00pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ernesto Suarez can be reached on 571-270-5565.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic 

/HUAN LE/Primary Examiner, Art Unit 3659